Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 38-39, 41-44 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08/14/20.
Applicant's election with traverse of group I in the reply filed on 08/14/20 is acknowledged. The traversal is on the ground(s) that the restriction is improper. This is not found persuasive because the restriction is proper based on unity of invention.
The requirement is still deemed proper and is therefore made FINAL.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim fora Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts i n support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described i n the specification and equivalents thereof.

The following is a quotation of pre-AIA 35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described i n the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA 35 U.S.C. 112, sixth paragraph:
(A)    the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and
(C)    the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word "means"(or "step") in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA 35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word "means" (or "step") in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word "means" (or "step") are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word "means" (or "step") are not being interpreted under 35 U.S.C. 112(f) or pre-AIA 35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word "means," but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA 35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: "means for printing a first pattern", "means for rotating", and "means for printing the second pattern" in claim 46. "means for removing a silver coating" in claim 47. "means for removing a silver coating", "means for printing the first pattern", and "means for printing the second pattern" in claim 48. "means for aligning" in claim 49.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26-27, 29-32, 34, 37, 46, 48, 50 are rejected under 35 U.S.C. 103 as being unpatentable over Michael Dovrat et al (U. S. Patent Application: 2011/0279544, here after Dovrat), further in view of Jong-han Oh et al (U. S. Patent Application: 2006/0039735, here after Oh).
Claims 26-27, 29-32, 34-35, 37, 46, 48, 50 are rejected under 35 U.S.C. 103 as being unpatentable over Michael Dovrat et al (U. S. Patent Application: 2011/0279544, .
Claim 26 is rejected. Dovrat teaches an electronic device for printing lines (which can be used for manufacturing a touch sensor), comprising:
a printer to print a first pattern and a second pattern on a first side of a first substrate, wherein the first pattern is substantially parallel to movement of a print head, and wherein the first pattern and the second pattern are substantially perpendicular to each other; and a rotator to rotate the first substrate to enable the printer to print the second pattern substantially parallel to the movement of the print head [abstract, 0033, 0035]. Dovrat does not teach aligning the substrate and the print head with a first and second cameras and alignment marks. Oh teaches a print head for printing ink on a substrate wherein the substrate rotates and teaches an apparatus to align substrate and printing head comprising plurality of cameras in camera unit and alignment marks on substrate to precisely control the printing job [abstract, 0019]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to use alignment means of Oh for Dovrat apparatus, because it helps precisely controlling printing process. Oh teaches the camera unit (21) composing a first camera (25) and a second camera (23), a first alignment mark(6) of a first substrate to be aligned with the first camera and a second alignment mark(6) of the first substrate to be aligned with the first camera [fig. 1, fig. 2], and also teaches the first camera and the second camera fixed relative to the rotator (the stage (9) is rotated but the camera unit (21) is fixed) [fig. 1, 0033].


a printer to print a first pattern and a second pattern on a first side of a first substrate, wherein the first pattern is substantially parallel to movement of a print head, and wherein the first pattern and the second pattern are substantially perpendicular to each other; and a rotator to rotate the first substrate to enable the printer to print the second pattern substantially parallel to the movement of the print head [abstract, 0033, 0035]. Dovrat does not teach aligning the substrate and the print head with a first and a second cameras and alignment marks. Kang teaches a print head for printing ink on a substrate wherein the substrate rotates and teaches an apparatus to align substrate and printing head comprising plurality of cameras and alignment marks on substrate to control the printing job when the substrate is rotated [fig. 1, fig. 2, fig. 5, abstract, 0008, 0011-0012]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to use alignment means of Yoshioka for Dovrat apparatus, because it helps controlling printing process. Kang teaches the first and the second cameras are fixed relative to the rotator [fig. 2, fig. 1].
Claim 27 is rejected as Dovrat teaches the device comprising a memory and a processor, the processor to execute instructions to control the printer and the rotator [0041].
Claim 29 is rejected as Dovrat teaches printing the first pattern and printing the second pattern (removing a silver coating from the first side of the first substrate, in fact happens as overlapping printing pattern) [0028 last 3 lines, and claim4].

Claim 31 is rejected as Dovrat teaches the device further including a positioner to position the first substrate on a stage of the printer [0008, 0027, and 0034].
Claim 32 is rejected as Dovrat teaches the device wherein the first substrate is to be aligned relative to the print head [0030, 4 last lines].
Claim 34 is rejected as Oh teaches a distance between the first alignment mark and the second alignment mark in a direction substantially parallel to the movement of the print head is substantially equal to a distance between the second alignment mark and a third alignment mark in a direction substantially perpendicular to the movement of the print head [fig. 1].
Claim 34 is rejected as Kang teaches a distance between the first and the second alignment mark in a direction parallel to the movement of the printing head is the same as distance between the second and third alignment mark in a direction perpendicular to movement of the print head [0011, 0012, fig. 1].  
Claim 35 is rejected. Kang teaches a distance between the first and the second alignment mark in a direction parallel to the movement of the printing head is the same as distance between the second and third alignment mark in a direction perpendicular to movement of the print head is equal to distance between the cameras[fig. 1, fig. 2, fig. 5, 0011-0012].

Claims 46 and 50 are rejected. Dovrat teaches an apparatus for manufacturing for printing conductive lines (which can be used for manufacturing a touch sensor), comprising:
means for printing a first pattern(printer) substantially parallel to movement of a print head on a first side of a first substrate, the first pattern substantially perpendicular to a second pattern;
means for rotating the first substrate(rotation unit) so that the second pattern is substantially parallel to the movement of the print head; and
a printing means for printing the second pattern(printer)[abstract, 0033,0035]. Dovrat does not teach aligning the substrate with respect to alignment marks. Oh teaches a print head for printing ink on a substrate wherein the substrate rotates and teaches an apparatus to align substrate and printing head comprising plurality of cameras in camera unit(alignment means) and alignment marks on substrate to precisely control the printing job [abstract, 0019]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to use alignment means of Oh for Dovrat apparatus, because it helps precisely controlling printing process. The first camera and the second camera fixed relative to the rotator (the stage (9) is rotated but the camera unit (21) is fixed) [fig. 1, 0033].

means for printing a first pattern(printer) substantially parallel to movement of a print head on a first side of a first substrate, the first pattern substantially perpendicular to a second pattern;
means for rotating the first substrate(rotation unit) so that the second pattern is substantially parallel to the movement of the print head; and
a printing means for printing the second pattern(printer)[abstract, 0033,0035]. Dovrat does not teach aligning the substrate with respect to alignment marks. Kang teaches a print head for printing ink on a substrate wherein the substrate rotates and teaches an apparatus to align substrate and printing head comprising plurality of cameras in camera unit(alignment means) and alignment marks on substrate to precisely control the printing job [abstract, fig. 1]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to use alignment means of Kang for Dovrat apparatus, because it helps precisely controlling printing process. The first camera and the second camera fixed relative to the rotator [fig. 1].
Claim 48 is rejected as Dovrat teaches printing the first pattern and printing the second pattern (printing is to cause a silver coating to be removes, which is overlapping printing pattern) [0028 last 3 lines, and claim 4].
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Michael Dovrat et al (U. S. Patent Application: 2011/0279544, here after Dovrat), Jong-han Oh .
Claim 36 is rejected. Dovrat and Oh teach the limitation of claim 26 and teach the rotator to rotate the substrate. Dovrat does not teach printing a second side of the substrate by tuning the substrate over with rotator. Baccini teaches forming conductive lines on front and back of a substrate and teaches printing conductive lines in front side of substrate and flipping the substrate and print the other side of the substrate [0047]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have Dovrat and Oh apparatus for making conductive lines and flip the substrate and print both sides of the substrate, because Baccini teaches both sides of substrate is printed for making conductive lines for solar cells.
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Michael Dovrat et al (U. S. Patent Application: 2011/0279544, here after Dovrat), Yoon Ho Kang et al (U. S. Patent Application: 2014/01981479 here after Kang), further in view of Andrea Baccini et al (U. S. Patent Application: 2012/0244702, here after Baccini).
Claim 36 is rejected. Dovrat and Kang teach the limitation of claim 26 and teach the rotator to rotate the substrate. Dovrat does not teach printing a second side of the substrate by tuning the substrate over with rotator. Baccini teaches forming conductive lines on front and back of a substrate and teaches printing conductive lines in front side of substrate and flipping the substrate and print the other side of the substrate [0047]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have Dovrat and Kang apparatus for making conductive lines .
Response to Arguments
Applicant's arguments filed 01/04/21 have been fully considered but they are not persuasive. The applicant argument regarding the objection is persuasive, but the claim language still comprising “means for” language, therefor the objection cannot be withdrawn.
The applicant argument regarding Dovrat does not teach the first and the second cameras is not persuasive as Oh teaches alignment mechanism comprising first and second cameras, and first and second alignment marks(see claim rejection above). The applicant argument regarding the camera unit moves between the print head and the substrate is not persuasive, as during printing and after obtaining the appropriate distance the camera distance will be fixed till finishing printing a line. Yoishioka is not part of the rejection anymore, but Kang also teaches alignment with camera and alignment marks (see claim rejection above).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/TABASSOM TADAYYON ESLAMI/Primary Examiner, Art Unit 1712